Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 1 of 7                    PageID #: 31




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DISTRICT

   DAN-BUNKERING (AMERICA) INC. *
                                *
   AND                          * CASE NO. 1:20-cv-00364-TFM-C
                                *
   SUPPLEO BUNKERING            *
   S. de R.L. de C.V.           *
                                *
   VERSUS                       *
                                *
   M/V GLOBAL ORION, in rem,    *
                                *
   * *        *       * *    *  *


                      VERIFIED COMPLAINT IN INTERVENTION


       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Entier U.S.A., Inc.

(“Plaintiff” or “Entier”) who files this Verified Complaint in Intervention against defendants,

GLOBAL ORION, her engines, freight, tackle, appurtenances, apparel, etc., in rem, and Navarro

Capital Partners, L.L.C. (“Navarro”), seeking a warrant of maritime arrest pursuant to Rule C of

the Supplemental Rules for Certain Admiralty and Maritime Claims, as well as damages for

amounts owed for breach of contract.


       Plaintiff respectfully represents upon information and belief as follows:


                                       JURISDICTION


   1. This is an admiralty and maritime claim within this Court’s admiralty jurisdiction pursuant

       to 28 U.S.C. § 1333, Supplemental Rules C for Certain Admiralty and Maritime Claims,

       Federal Rule of Civil Procedure 9(h), and the supplemental jurisdiction of this Court

       pursuant to U.S.C. § 1367.

                                                  1
Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 2 of 7                     PageID #: 32




                                             PARTIES


   2. Plaintiff, Entier U.S.A., Inc. is a Texas corporation with its principal place of business in

      Houston, Texas.

   3. Defendant GLOBAL ORION is a Mexican flagged vessel, specifically an offshore supply

      vessel, bearing IMO Number 9249439. The GLOBAL ORION is now, or will be during

      the pendency of process hereunder, within this Judicial District and within the jurisdiction

      of this Honorable Court, and upon information and belief, is or will be moored in Mobile,

      Alabama.

   4. Upon information and belief, defendant Navarro Capital Partners, L.L.C. is the owner

      and/or beneficial owner and/or owner pro hac vice and/or charterer of the GLOBAL

      ORION.


                                              FACTS


   (A) The Master Service Agreements

   5. On or about December 11, 2014, Entier entered into a Master Service Agreement (the

      “Ranger MSA”) with Ranger Offshore, Inc. (“Ranger”), pursuant to which Entier would

      perform work for Ranger. A copy of the Ranger MSA is attached as Exhibit A.

   6. On or about March 13, 2019, Epic Companies, LLC (“Epic”), having acquired most of the

      assets of Ranger, adopted the Ranger MSA so that it was now between Epic and Entier (the

      “Epic MSA”). A copy of the Epic MSA is attached as Exhibit B.

   7. Pursuant to the Epic MSA, between March and July 2019, Entier provided catering services

      and food to the GLOBAL ORION, which was under charter to Epic. The food and catering




                                                  2
Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 3 of 7                   PageID #: 33




      services constituted necessaries to the vessel and give rise to a maritime lien against the

      GLOBAL ORION.

   (B) The Invoices

   8. Entier has issued the following invoices (and one credit note) to Epic, which are attached

      as Exhibits to this Verified Complaint and incorporated by reference:

       Invoice No.             Date                  Amount                   Exhibit No.

       1436                    March 31, 2019        $140,745.41              C

       14636CN                 April 30, 2019        ($6,140.17)              D

       14860                   April 30, 2019        $146,918.26              E

       15125                   May 31, 2019          $145,965.22              F

       15336                   June 30, 2019         $180,471.93              G

       15569                   July 31, 2019         $8,686.60                H



   9. Therefore, Entier invoiced Epic a total of $616,647.25 for the provision of food and

      catering services to the GLOBAL ORION.

   (C) The Payments

   10. Entier has received the following payments from Navarro to be applied to the outstanding

      invoices.

       Date of Payment                              Amount

       August 23, 2019                              $101,327.00

       September 9, 2019                            $50,000.00

       October 21, 2019                             $20,000.00

       November 4, 2019                             $17,642.93


                                                3
Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 4 of 7                       PageID #: 34




        November 18, 2019                              $20,000.00

        December 27, 2019                              $25,000.00



   11. Therefore, the total outstanding and owing to Entier for the provision of necessaries to the

      GLOBAL ORION is $382,677.32.

   12. Navarro assumed Epic’s contractual obligations to Entier in relation to the provision of

      catering services to the GLOBAL ORION after Epic filed for bankruptcy in the United

      States Bankruptcy Court for the Southern District of Texas on August 26, 2019 as

      evidenced by the payments made by Navarro that are listed in paragraph 10.


                                         RULE C ARREST


   13. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1 through

      12 and incorporates those allegations herein.

   14. Defendants’ failure to pay the amounts owed to Dan Bunkering for the necessaries supplied

      to the GLOBAL ORION on orders of persons authorized to procure necessaries on behalf

      of the Vessel give rise to maritime liens under the Commercial Instruments and Maritime

      Liens Act, 46 U.S.C. § 31301 et seq. in favor of Entier in the amount of $382,677.32.

   15. It is common in Rule C arrest cases for the security (for the applicable costs, fees, interest,

      etc.) to be set at one and a half times the fairly stated claim and, therefore, Plaintiffs seek

      an Order of Arrest in the amount of $574,015.98. See Supplemental Rule E (5) (permitting

      substitute security up to twice the amount of the Plaintiff’s fairly stated claim to cover

      interest, costs, fees, etc.).




                                                   4
Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 5 of 7                       PageID #: 35




   16. Pursuant to local rules, Plaintiff agrees to hold harmless and indemnify the U.S. Marshal

      and all of his deputies from any and all liability as a result of arresting the GLOBAL

      ORION as well as any other property of the Defendants within the District.


                                    BREACH OF CONTRACT


   17. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1 through

      16 and incorporates those allegations herein.

   18. Navarro agreed to meet Epic’s contractual obligations to Plaintiff, as evidenced by the

      payments made by Navarro that are listed in paragraph 10.

   19. Navarro has breached its contractual obligation to Plaintiff and failed to pay the outstanding

      balance of the invoices for catering services and food supplied to the GLOBAL ORION in

      the amount of $382,677.32.


      WHEREFORE, Entier prays for the following relief:


      A. That this Verified Complaint be deemed good and sufficient;

      B. Process according to the rules and practices of this Court in causes of admiralty and

          maritime jurisdiction, particularly Rule C of the Supplemental Rues for Admiralty and

          Maritime Claims of the Federal Rules of Civil Procedure, may issue against the

          GLOBAL ORION her engines, freight, tackle, appurtenances, apparel, etc. and other

          property aboard said vessel and appurtenances thereto., in rem.

      C. After due proceedings, there be judgment rendered in favor of Entier U.S.A., Inc. and

          against the GLOBAL ORION her engines, freight, tackle, appurtenances, apparel, etc.

          and other property aboard said vessel and appurtenances, in rem, and against Navarro

          Capital Partners, L.L.C. in personam and that the GLOBAL ORION be condemned


                                                   5
Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 6 of 7                    PageID #: 36




         and sold to satisfy the judgment to be entered in favor of Entier U.S.A, Inc. in the full

         amount of its claims, together with interest, costs, and attorneys’ fees, as set forth

         above.

                                                    Respectfully Submitted By,

                                                    /s/ Neal C. Townsend
                                                    NEAL C. TOWNSEND (ASB-8348-E98C)
                                                    GARRETT ZOGHBY (ASB-7748-H20P)
                                                    ADAMS AND REESE LLP
                                                    11 North Water Street, Suite 23200
                                                    Mobile, Alabama 36602
                                                    (251) 433-3234 (phone)
                                                    (251) 438-7733 (facsimile)
                                                    neal.townsend@arlaw.com
                                                    garrett.zoghby@arlaw.com
                                                    Attorney for Entier U.S.A., Inc.




                                                6
Case 1:20-cv-00364-TFM-C Document 10 Filed 07/22/20 Page 7 of 7   PageID #: 37
